Title: From John Adams to John Quincy Adams, 18 February 1825
From: Adams, John
To: Adams, John Quincy



My Son
Quincy 18th Feby. 1825.

I have received your letter of the 9th: Never did I feel so much solemnity as upon this occasion—the multitude of my thoughts and the intensity of my feelings are too much for a mind like mine in its ninetieth year—May the blessing of God Almighty continue to protect you to the end of your life as it has heretofore protected you in so remarkable a manner from your cradle. I offer the same prayer for your Lady and your family.—
Mr King’s letter has touched my heart—in all our vicissitudes he has appeared an honourable friend to me and I have always found him an honourable man. I wish him and his, health, peace and posterity. His letter is herewith returned.
I am your affectionate father
John Adams.